 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAKEITH L. MCCOY,                                 Case No. 1:15-cv-00768-DAD-JDP
12                       Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                        MOTION FOR A CONTINUANCE OF THE
13           v.                                         TRIAL DATE
14    A. HOLGUIN, et al.,                               ECF No. 113
15                       Defendants.                    Trial continued to May 19, 2020, at 1 p.m.
16

17

18          Defendants’ motion to continue the trial date until after plaintiff’s criminal trial, ECF No.
19   113, is granted. The trial date is continued until May 19, 2020, at 1:00 p.m. (Defendants
20   requested May 18, but the court is unavailable on that date.)
21          The court grants this continuance reluctantly and does not anticipate further continuances.
22   While I appreciate defendants’ arguments about the benefits of delaying the civil trial until after
23   the related criminal trial, the defendants represent that the criminal trial has already been delayed
24   “numerous times.” ECF No. 113 at 1. By the time of the new trial date, this civil case will be
25   almost five years old. See ECF No. 1 (filed May 20, 2015). The civil trial cannot be held hostage
26   to indefinite delays on the criminal side. Should the related criminal trial be postponed further,
27   defendants are to notify the court of that delay immediately.
28
                                                        1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:    November 5, 2019
 4                                UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 205
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                  2
